DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11-13, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur (US 2014/0003504 A1) in view of Maeda (US 2015/0172688 A1).
Regarding Claim 1, Ugur discloses a method implemented in a decoder (e.g. Fig. 4), the method comprising: receiving, by a receiver of the decoder (e.g. Fig. 1 and 
Although Ugur discloses the sequence parameter set (SPS) (e.g. Paragraph [0216]); it implicitly discloses the SPS comprising a sub-picture size of the sub-picture. 
However, Maeda teaches the sequence parameter set (SPS) comprising a sub-picture size of the sub-picture and decoding the sub-picture based on the sub-picture size (e.g. Paragraph [0129]; all syntaxes are used to support coding).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to incorporate the sub-picture size into the method of Ugur in order to support the parallel coding of sub-pictures and easily to code a large size picture.
Regarding Claim 2, Ugur discloses the sub-picture is a temporal motion constrained sub- picture, and wherein the sub-picture size and the sub-picture location indicate a layout of the temporal motion constrained sub-picture (e.g. Paragraph [0237-0239]).
Regarding Claim 3, Maeda teaches determining, by the processor, a size of the sub-picture relative to a size of a display based on the sub-picture size (e.g. Paragraph [0129]).
Claim 4, Ugur discloses determining, by the processor, a position of the sub-picture relative to the display based on the sub-picture location (e.g. Paragraph [0225]).
Regarding Claims 6, 19, Maeda teaches the sub-picture size includes a sub-picture height in luma samples and a sub-picture width in luma samples (e.g. Paragraph [0129], rows and columns).
Regarding Claims 7, 20, Ugur discloses the SPS further comprises sub-picture identifiers (IDs) for each sub-picture partitioned from the picture (e.g. Paragraph [0239]).
Regarding Claim 8, Ugur discloses a method implemented in a decoder (e.g. Fig. 4), the method comprising: receiving, by a receiver of the decoder (e.g. Paragraph [0094]), a bitstream comprising a sub-picture partitioned from a picture (e.g. Paragraph [0225]) and a sequence parameter set (SPS) comprising a sub-picture location of the sub-picture (e.g. Paragraph [0216]); determining, by a processor of the decoder, the sub-picture location from the SPS (e.g. Paragraph [0225]); and decoding, by the processor, the picture based on the sub-picture location (e.g. Paragraph [0225]).
Although Ugur discloses the sequence parameter set (SPS) (e.g. Paragraph [0216]); it implicitly discloses the SPS comprising a sub-picture size of the sub-picture. 
However, Maeda teaches the sequence parameter set (SPS) comprising a sub-picture size of the sub-picture and decoding the sub-picture based on the sub-picture size (e.g. Paragraph [0129]; all syntaxes are used to support coding).

Regarding Claims 11, 16, Maeda teaches the sub-picture size specifies a width of the sub- picture (e.g. Paragraph [0129], rows and columns).
Regarding Claims 12, 17, Maeda teaches the sub-picture size specifies a height of the sub- picture (e.g. Paragraph [0129], rows and columns).
Regarding Claim 13, Ugur discloses a decoder (e.g. Fig. 4) comprising: a receiver configured to receive (e.g. Paragraph [0094]) a bitstream comprising a sub-picture partitioned from a picture (e.g. Paragraph [0225]) and a sequence parameter set (SPS) comprising a sub-picture location of the sub-picture (e.g. Paragraph [0216]); and a processor coupled to the receiver (e.g. Fig. 1) and configured to: determine the sub-picture location from the SPS (e.g. Paragraph [0225]); and decode the picture based on the sub-picture location (e.g. Paragraph [0225]).
Although Ugur discloses the sequence parameter set (SPS) (e.g. Paragraph [0216]); it implicitly discloses the SPS comprising a sub-picture size of the sub-picture. 
However, Maeda teaches the sequence parameter set (SPS) comprising a sub-picture size of the sub-picture and decoding the sub-picture based on the sub-picture size (e.g. Paragraph [0129]; all syntaxes are used to support coding).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to incorporate the sub-picture size into the method of Ugur in order to support the parallel coding of sub-pictures and easily to code a large size picture.

Claims 5, 9, 10, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur (US 2014/0003504 A1) in view of Maeda (US 2015/0172688 A1) and Seregin (US 2014/0355676 A1).
Regarding Claims 5, 18, although Ugur discloses to obtain sub-picture location; it implicitly discloses the sub-picture location includes an offset distance between a top-left sample of the sub-picture and a top-left sample of the picture.
However, Seregin further teaches the sub-picture location includes an offset distance between a top-left sample of the sub-picture and a top-left sample of the picture (e.g. Paragraph [0122]).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to incorporate the offset as taught as Seregin into the method of Ugur in view of Maeda in order to support coding of sub-pictures more efficiently.
Regarding Claims 9, 14, Seregin further teaches the sub-picture location specifies a horizontal position of a top left portion of the sub-picture (e.g. Paragraph [0126]).
Regarding Claims 10, 15, Seregin further teaches the sub-picture location specifies a vertical position of a top left portion of the sub-picture (e.g. Paragraph [0126]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seregin (US 9,635,371 B2), discloses to determine offset in picture resampling;
Wang (US 8,774,266 B2), discloses coding signaling of scalability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485